Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 13, 15, 16, 20, 24, 36, 38-41, 43, 49-50, 51, 55, 57-58 and 85-87 are pending. Claims 24, 36, 38-41, 43, 49, 50, 55, and 57-58 are drawn to the nonelected group. Claims 1, 13, 15-16, 20 and 85-87 are under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 13, 15-16, 20 and 85-87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US2011/0135571A1, published 06/09/2011).
With regard to claims 1 and 20, Lin et al. teach nanoscale coordination polymers for use as anticancer agents and as dual anticancer/imaging agents (see abstract). Lin et al. teach a nanoparticle comprising nanoscale coordination polymers comprising a plurality of platinum metal complexes (see para. [0059]). Lin et al. teach the linking moieties can include carboxylates, carboxylic acids, esters, amide, carbonates, carbamates, amines, hydroxyls and the bridging ligand is independently selected (see para. [0204]). Lin et al. teach chelating groups are generally electron pair donors, molecules or molecular ions having unshared electron pairs available for donating to a metal ion (see paras. [0138]-[0141]). Lin et al. teach Pt[(NH3)3(Cl)2(O2CCH2CH2CO2)2] (see para. 0237]), which would read on ligands including an electron-donating group. Lin et al. further teach nonbridging ligands can be independently selected (see paras. [0070] and [0271]). Lin et al. teach nonbridging ligands can be based on ligands of platinum-based anticancer therapeutics (para. [0211]). Lin et al. teach antibodies can be generated to allow for the targeting of antigens or immunogens (tumor, tissue or pathogen specific antigens) on various biological targets (pathogens, tumor cells, and normal tissue) (see para. [0249]). Lin et al. teach Pt[(NH3)3(Cl)2(O2CCH2CH2CO2)2] (see para. 0237]), which would read on ligands including an electron-donating group. Lin et al. teach stabilizing layer can be further functionalized to impart biological compatibility (e.g., reduced immunogenicity or reduced biological clearance), multimodality (e.g., use as a dual chemotherapeutic/imaging agent, a chemotherapeutic/MRI imaging/optical imaging agent, a dual chemotherapeutic/radiotherapeutic agent, dual 
	With regard to claim 13, Lin et al. teach that the nanoparticle has a diameter ranging between 40 nm to 70 nm (see para. [0077]).
	With regard to claims 15-16, Lin et al. teach Cr(III) metal ions (see para. [0150]), which read on transition metal ion is chromium.
With regard to claim 20, Lin et al. teach targeting moieties include small molecule, peptides, and antibodies or antibody fragments (see para. [0239]) and optical imaging agents include inorganic dyes (see para. [0151]).
With regard to claim 85, Lin et al. teach glass substrate (see para. [0085]).
With regard to claim 86, Lin et al. teach inorganic polymer contains silicon atoms (see para. [0135]).
. 

Response to Arguments
Applicant’s arguments and amendments, filed 05/06/2021, with respect to 112a rejection have been fully considered and are persuasive. The 112a rejection is hereby withdrawn. However the amendments have necessitated a new ground of rejection over Lin et al. (see above 102 rejection).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, 15-16, 20 and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent no. 10768176B2 (‘176) in view of  Lin et al. (US2011/0135571A1, published 06/09/2011).
Patent No. ‘176 a modified substrate for binding of a target molecule thereon, the substrate including: a surface that is hydrophobic wherein the substrate is composed of a metal, a metal or metalloid composite, a synthetic polymer, a plastic, or carbon, and an oligomeric chromium complex layer having: (i) one or more chromium co-ordination sites occupied by a hydrophobic ligand for binding the oligomeric chromium complex layer to the hydrophobic surface which groups are optionally substituted and wherein the degree to which R--X coordinates with the oligomeric chromium complex layer is in the range of about 25% to about 75%, and (ii) one or more chromium co-ordination sites available for binding to a target molecule, wherein the hydrophobic ligand binds to the hydrophobic surface by non-covalent and non-coordinative interactions such that the co-ordination sites available for binding to a target molecule are directed away from the hydrophobic surface. Claim 11 recites substrate is a particle. 
Patent No. ‘176 fails to recite the first and second target molecules are different to each other and nanoparticle.
. 

Claims 1, 13, 15-16, 20 and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US9234891B2 (‘891) in view of Lin et al. (US2011/0135571A1, published 06/09/2011).
	Patent No. ‘891 recites: 

    PNG
    media_image1.png
    465
    714
    media_image1.png
    Greyscale

Patent No. ‘891 recites bead in claim 4, but the Patent No. ‘891 fails to recite the first and second target molecules are different to each other and nanoparticle.
. 

Claims 1, 13, 15-16, 20 and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US10789606B2 (‘606) in view of Lin et al. (US2011/0135571A1, published 06/09/2011).
Patent No. ‘606 recites (a) an oligomeric metal ion coordination complex comprising bridging ligands having a dative bond forming atom selected from nitrogen, oxygen, and sulfur, each datively bonded to at least two central metal ions, the oligomeric metal ion coordination complex bonded directly to a surface of the substrate through one or more coordinate bonds formed between the metal ions of the oligomeric metal ion coordination complex and the substrate surface; and (b) a functional heparin layer bonded directly to metal ions of the oligomeric metal ion coordination complex through one or more coordinate bonds; wherein, the oligomeric metal ion coordination complex is a separate layer from and is of a different character to the surface of the substrate, but is bonded to the surface of the substrate. Claim 4 recites the metal coordination complex is an oxo-bridged chromium (III) complex. Claim 5 recites the substrate is a nanoparticle.
Patent No. ‘606 fails to recite the first and second target molecules are different to each other.


Response to Arguments
Applicant’s amendments have necessitated a new ground of nonstatutory double patenting rejections in view of Lin et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635